Exhibit 10.4
[***] — Indicates confidential information. Confidential treatment requested.
Portion omitted filed separately with the Securities and Exchange Commission.
TWELFTH AMENDMENT TO THE
YOPLAIT MANUFACTURING AND DISTRIBUTION LICENSE AGREEMENT
Between the undersigned :
SODIMA (hereinafter referred to as « SODIMA »), a private limited company
incorporated under the laws of France (Société par Actions Simplifiée) with a
capital of 74.147.940 euros, registered with the Trade and Companies Register of
Paris under n°440 769 032, with its registered offices at 170 bis Boulevard du
Montparnasse, 75014 Paris, France, and its administrative offices at 150 rue
Gallieni, 92640 Boulogne-Billancourt France, represented by Mr. Lucien Fa, its
President, duly authorized for the purpose of this Amendment,
On the one hand,
and
General Mills, Inc., a US Corporation, incorporated in Delaware with its head
office located at Number One General Mills, Minneapolis, Minnesota 55426, United
States of America (hereinafter referred to as « GMI »), on behalf of itself and
all of its more than fifty percent (50%) owned or controlled (directly or
indirectly) domestic subsidiaries (hereinafter referred to as « Licensee »),
represented by Ms. Becky O’Grady, duly authorized for the purpose of this
Amendment,
On the other hand,
Hereafter referred to individually as a “Party” or collectively as the
“Parties”,
WHEREAS, « Société de Développements et d’Innovations des Marchés Agricoles et
Alimentaires-Sodima-Union de Coopératives Agricoles » and GMI executed on
September 9, 1977 a YOPLAIT MANUFACTURING AND DISTRIBUTION LICENSE AGREEMENT
(hereinafter referred to as the « Agreement »),
WHEREAS, the rights of « Société de Développements et d’Innovations des Marchés
Agricoles et Alimentaires-Sodima-Union de Coopératives Agricoles » in the
Agreement have been transferred to SODIMA International SA and then to SODIMA,

 



--------------------------------------------------------------------------------



 



WHEREAS, the Agreement provided in article VI.8 that the Licensee shall not use
any of the Trademarks in connection with any other trademarks or trade name not
owned by SODIMA,
WHEREAS, the Licensee now wishes to test new Yoplait yogurts [***](hereinafter
referred to as the « [***] Yogurts »),
WHEREAS, the Licensee wishes to use the GMI owned trademark [***] as identified
in Appendix 1 to this Amendment (hereinafter referred to as the « GMI Trademark
») in connection with:

-   the packaging and sale of the [***] Yogurts, and   -   the Trademarks in the
advertisement of the [***] Yogurts, and

WHEREAS, SODIMA is willing to permit the Licensee to use the GMI Trademark in
the advertisement and sale of the [***] Yogurts.
NOW, THEREFORE, in consideration of the promises herein contained, it is agreed
as follows :

1. Notwithstanding Article VI.8 of the Agreement, the Licensee may use the GMI
Trademark in connection with the Trademarks in the advertisement and sale of the
[***] Yogurts in the Territory (with the exception of export countries or
territories):

  -   so long as the GMI Trademark is used in reference to [***], and   -   for
the duration of the present Amendment.

  2. The Licensee will not use the GMI Trademark in connection with any
Products, other than the [***] Yogurts, covered by the Agreement without the
prior written approval of SODIMA.   3. SODIMA acknowledges that GMI owns the GMI
Trademark and SODIMA shall not claim any rights therein anywhere in the world.  
4. Sales of [***] Yogurts are subject to the payment of a royalty by the
Licensee and shall be included in the Gross Revenues for calculation of such
royalty according to the Agreement. Such royalty shall be calculated at a
royalty rate of [***]% whatever the Licensee’s Gross Revenues may be.

Royalty shall not be subject to any reduction or discount mentioned in the
Agreement or in any of its Amendments, and in particular to the royalty
reductions and discounts set forth in Sections 4.2, 4.3 and 6.2 of the Eighth
Amendment to the Agreement (relating to New Products Launch, New Technology and
Health Claims), which shall not apply to the sales of [***] Yogurts.

5. Unless otherwise provided, all the terms used herein with capital letters
shall have the meaning ascribed to them in the Agreement.   6. This Twelfth
Amendment shall be effective for a duration of 2 months, from 1st November until
31st December 2010 (the “Test Period”).

 



--------------------------------------------------------------------------------



 



7. In the event of termination of the Agreement before the end of the Test
Period, this Twelfth Amendment shall also be terminated.   8. Since this
Amendment only refers to a market test limited in time and territory (Territory
excluding export countries or territories), no product shall be sold after 31st
December 2010. If products are sold after that date, such event will be
considered as a breach of contract by the Licensee.   9. This derogation is
subject to all applicable provisions of the Agreement with the exception of the
terms of the Agreement which would be inconsistent with the present Amendment.
All other provisions of the Agreement will remain in full force and effect.

IN WITNESS WHEREOF, the Parties have caused this Twelfth Amendment to be
executed in duplicate by their duly authorized representatives.

     
GENERAL MILLS, INC.
  SODIMA
 
   
By /s/ Becky O’Grady
  By Lucien Fa
 
  P/O /s/ [illegible]
 
   
Date November 11, 2010
  Date 8 November 2010

Appendix 1
GMI Trademark
The current version of the GMI Trademark (subject to updating by GMI from time
to time) is represented as follows:
[***]

 